                   Case 19-50921-BLS            Doc 6        Filed 03/09/20     Page 1 of 14




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE
In re:
WOODBRIDGE GROUP OF COMPANIES, LLC, :               Chapter 11
et al.,                                           :
                                                  : Case No. 17-12560 (BLS)
                              Remaining Debtors. :
__________________________________________:         (Jointly Administered)
                                                  :
MICHAEL GOLDBERG, as Liquidating Trustee :          Adv. Proc. No. 19-50921 (BLS)
of the Woodbridge Liquidation Trust, successor in :
interest to the estates of WOODBRIDGE GROUP :
OF COMPANIES, LLC et al.,                         :
                                                  :
                              Plaintiff,          :
        v.                                        :
                                                  :
ALL MARK INSURANCE SERVICES, INC,                 :
and                                               :
CAMERON JOHNSON,                                  :
                                                  :
                              Defendants.         :
______________________________________________________________________________

     DEFENDANTS, ALL MARK INSURANCE SERVICES, INC. & JAMES CAMERON
      JOHNSON’S ANSWER, AFFIRMATIVE DEFENSES AND DEMAND FOR JURY
                                TRIAL

           Defendants, All Mark Insurance Services, Inc. and James Cameron Johnson1

(“Defendants”), answer Plaintiff’s Adversary Complaint: (I) for avoidance and recovery of

avoidable transfers; and (II) for sale of unregistered securities, for fraud, and for aiding and

abetting fraud as follows; any allegations not specifically referenced herein are denied:

                                           NATURE OF ACTION

           1.      Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 1, and demand strict proof thereof.




1
    Defendant James Cameron Johnson is incorrectly identified in the Complaint as “Cameron Johnson.”


                                                         1
                 Case 19-50921-BLS        Doc 6       Filed 03/09/20   Page 2 of 14




       2.        Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 2, and demand strict proof thereof.

       3.        Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 3, and demand strict proof thereof.

                                  JURISDICTION AND VENUE

       4.        Defendants admit the allegations in paragraph 4 for jurisdictional and venue

purposes only.

       5.        Defendants admit the allegations in paragraph 5 for jurisdictional and venue

purposes only.

                                          THE PARTIES

The Liquidation Trust

       6.        Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 6, and demand strict proof thereof.

       7.        Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 7, and demand strict proof thereof.

       8.        Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 8, and demand strict proof thereof.

       9.        Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 9, and demand strict proof thereof.

       10.       Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 10, and demand strict proof thereof.

       11.       Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 11, and demand strict proof thereof.




                                                  2
                Case 19-50921-BLS        Doc 6       Filed 03/09/20    Page 3 of 14




        12.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 12, and demand strict proof thereof.

Defendants

        13.     Admitted that James Cameron Johnson is an individual residing in the State of

California. Admitted that All Mark Insurance Services, Inc. is a California corporation. The

remainder of paragraph 13 is denied, and Defendants demand strict proof thereof.

        14.     Defendants deny paragraph 14, and demand strict proof thereof.

                                  FACTUAL BACKGROUND

The Fraud

        15.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 15, and demand strict proof thereof.

        16.     Defendants admit that they were not registered as broker-dealers with the SEC or

applicable state agencies. Defendants deny the remaining allegations in paragraph 16, and demand

strict proof thereof.

        17.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 17, and demand strict proof thereof.

        18.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 18, and demand strict proof thereof.

        19.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 19, and demand strict proof thereof.

The Transfers

        20.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 20, and demand strict proof thereof.




                                                 3
               Case 19-50921-BLS         Doc 6       Filed 03/09/20    Page 4 of 14




       21.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 21, and demand strict proof thereof. Further, Defendants demand a

copy of Exhibit 1 which is not attached to the Adversary Complaint.

                                 FIRST CLAIM FOR RELIEF

                      Avoidance and Recovery of Preferential Transfers

       22.     Paragraph 22 simply repeats and re-alleges the allegations from paragraph 1

through paragraph 21 of the Adversary Complaint and requires no further response. To the extent

any response is required Defendants incorporate their responses to paragraph 1 through paragraph

21 of the Adversary Complaint.

       23.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 23, and demand strict proof thereof.

       24.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 24, and demand strict proof thereof.

       25.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 25, and demand strict proof thereof.

       26.     Defendants deny the allegations in paragraph 26, and demand strict proof thereof.

                               SECOND CLAIM FOR RELIEF

    Avoidance and Recovery of Actual Intent Fraudulent Transfers – Bankruptcy Code

       27.     Paragraph 27 simply repeats and re-alleges the allegations from paragraph 1

through paragraph 26 of the Adversary Complaint and requires no further response. To the extent

any response is required Defendants incorporate their responses to paragraph 1 through paragraph

26 of the Adversary Complaint.




                                                 4
               Case 19-50921-BLS         Doc 6       Filed 03/09/20    Page 5 of 14




       28.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 28, and demand strict proof thereof.

       29.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 29, and demand strict proof thereof.

       30.     Defendants deny the allegations in paragraph 30, and demand strict proof thereof.

       31.     Defendants deny the allegations in paragraph 31, and demand strict proof thereof.

                                 THIRD CLAIM FOR RELIEF

    Avoidance and Recovery of Constructive Fraudulent Transfers – Bankruptcy Code

       32.     Paragraph 32 simply repeats and re-alleges the allegations from paragraph 1

through paragraph 31 of the Adversary Complaint and requires no further response. To the extent

any response is required Defendants incorporate their responses to paragraph 1 through paragraph

31 of the Adversary Complaint.

       33.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 33, and demand strict proof thereof.

       34.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 34, and demand strict proof thereof.

       35.     Defendants deny the allegations in paragraph 35, and demands strict proof thereof.

       36.     Defendants deny the allegations in paragraph 36, and demand strict proof thereof.

                               FOURTH CLAIM FOR RELIEF

       Avoidance and Recovery of Actual Intent Voidable Transactions – State Law

       37.     Paragraph 37 simply repeats and re-alleges the allegations from paragraph 1

through paragraph 36 of the Adversary Complaint and requires no further response. To the extent




                                                 5
               Case 19-50921-BLS         Doc 6       Filed 03/09/20    Page 6 of 14




any response is required Defendants incorporate their responses to paragraph 1 through paragraph

36 of the Adversary Complaint.

       38.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 38, and demand strict proof thereof.

       39.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 39, and demand strict proof thereof.

       40.     Defendants deny the allegations in paragraph 40, and demand strict proof thereof.

       41.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 41, and demand strict proof thereof.

       42.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 42, and demand strict proof thereof.

       43.     Defendants deny the allegations in paragraph 43, and demand strict proof thereof.

                                 FIFTH CLAIM FOR RELIEF

        Avoidance and Recovery of Constructive Voidable Transactions – State Law

       44.     Paragraph 44 simply repeats and re-alleges the allegations from paragraph 1

through paragraph 43 of the Adversary Complaint and requires no further response. To the extent

any response is required Defendants incorporate its responses to paragraph 1 through paragraph

43 of the Adversary Complaint.

       45.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 45, and demand strict proof thereof.

       46.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 46, and demand strict proof thereof.

       47.     Defendants deny the allegations in paragraph 47, and demand strict proof thereof.




                                                 6
               Case 19-50921-BLS         Doc 6       Filed 03/09/20    Page 7 of 14




       48.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 48, and demand strict proof thereof.

       49.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 49, and demand strict proof thereof.

       50.     Defendants deny the allegations in paragraph 50, and demand strict proof thereof.

                                 SIXTH CLAIM FOR RELIEF

        Sale of Unregistered Securities (Securities Act Sections 5(a), 5(c) and 12(a))

       51.     Paragraph 51 simply repeats and re-alleges the allegations from paragraph 1

through paragraph 50 of the Adversary Complaint and requires no further response. To the extent

any response is required Defendants incorporate their responses to paragraph 1 through paragraph

50 of the Adversary Complaint.

       52.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 52, and demand strict proof thereof.

       53.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 53, and demand strict proof thereof.

       54.     Defendants deny the allegations in paragraph 54, and demand strict proof thereof.

       55.     Defendants deny the allegations in paragraph 55, and demand strict proof thereof.

       56.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 56, and demand strict proof thereof.

       57.     Defendants deny the allegations in paragraph 57, and demand strict proof thereof.




                                                 7
               Case 19-50921-BLS         Doc 6       Filed 03/09/20    Page 8 of 14




                              SEVENTH CLAIM FOR RELIEF

                                              Fraud

       58.     Paragraph 58 simply repeats and re-alleges the allegations from paragraph 1

through paragraph 57 of the Adversary Complaint and requires no further response. To the extent

any response is required Defendants incorporate their responses to paragraph 1 through paragraph

57 of the Adversary Complaint.

       59.     Defendants deny the allegations in paragraph 59, and demand strict proof thereof.

       60.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 60, and demand strict proof thereof.

       61.     Defendants deny the allegations in paragraph 61, and demand strict proof thereof.

       62.     Defendants deny the allegations in paragraph 62, and demand strict proof thereof.

       63.     Defendants deny the allegations in paragraph 63, and demand strict proof thereof.

                               EIGHTH CLAIM FOR RELIEF

                                  Aiding and Abetting Fraud

       64.     Paragraph 64 simply repeats and re-alleges the allegations from paragraph 1

through paragraph 63 of the Adversary Complaint and requires no further response. To the extent

any response is required Defendants incorporate their responses to paragraph 1 through paragraph

63 of the Adversary Complaint.

       65.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 65, and demand strict proof thereof.

       66.     Defendants deny the allegations in paragraph 66, and demand strict proof thereof.

       67.     Defendants deny the allegations in paragraph 67, and demand strict proof thereof.

       68.     Defendants deny the allegations in paragraph 68, and demand strict proof thereof.




                                                 8
                 Case 19-50921-BLS        Doc 6       Filed 03/09/20   Page 9 of 14




       69.       Defendants deny the allegations in paragraph 69 as phrased, and demand strict

proof thereof.

                                   AFFIRMATIVE DEFENSES

       Defendants assert Plaintiff’s claims are barred in whole or in part by the following

defenses:

                                FIRST AFFIRMATIVE DEFENSE

       70.       Plaintiff has failed to plead a cause of action upon which relief may be granted.

                              SECOND AFFIRMATIVE DEFENSE

       71.       The facts having not been fully developed, Defendants affirmatively pleads

Plaintiff failed to mitigate, minimize, and/or avoid all, or a portion of, the alleged damages.

                               THIRD AFFIRMATIVE DEFENSE

       72.       The facts having not been fully developed, Defendants affirmatively pleads that any

alleged injuries or damages Plaintiff claims to have sustained as a result of the incident described

within the Adversary Complaint were not proximately caused by Defendants. Rather, the alleged

injuries were sustained as a result of Plaintiff’s own negligence, or the negligence of third parties,

named or un-named, who were not in the care, custody, or control of Defendants. As a result,

Plaintiff cannot recover against Defendants. Defendants or, in the alternative, any damages or

recovery should be reduced in proportion to the negligence of any such third party and/or Plaintiff,

and Defendants. Defendants should be liable, if at all, only for its proportionate share of liability.

                              FOURTH AFFIRMATIVE DEFENSE

       73.       The facts having not been fully developed, Defendants affirmatively pleads it is

entitled to introduce evidence of the existence of these non-parties, and have their names placed




                                                  9
              Case 19-50921-BLS            Doc 6    Filed 03/09/20      Page 10 of 14




on any verdict form that is sent to a jury at the time of trial. Defendants reserve the right to amend

this affirmative defense to add third parties that may be discovered.

                              FIFTH AFFIRMATIVE DEFENSE

       74.     The facts having not been fully developed, Defendants affirmatively allege that

Plaintiff’s damages, if any, were caused by individuals or entities over which Defendants neither

has control nor the right to control, who bear responsibilities for Plaintiff’s damages, if any.

                              SIXTH AFFIRMATIVE DEFENSE

       75.     The facts having not been fully developed, Defendants affirmatively plead that it is

entitled to setoff for any settlements or awards obtained by Plaintiff from any other parties or non-

parties and from any collateral sources of indemnity.

                            SEVENTH AFFIRMATIVE DEFENSE

       76.     The facts having not been fully developed, Defendants affirmatively plead that their

clients who purchased Woodbridge consented and/or approved the purchase of the same.

                             EIGHTH AFFIRMATIVE DEFENSE

       77.     The facts having not been fully developed, Defendants affirmatively plead that

Plaintiff’s waived its right to bring the alleged causes of action against Defendants. Defendants

reserve the right to amend this affirmative defense to provide facts to the same during the discovery

process as waiver is a question of fact.

                              NINTH AFFIRMATIVE DEFENSE

       78.     Plaintiff has failed to plead a cause of action upon which relief may be granted.

                              TENTH AFFIRMATIVE DEFENSE

       79.     The facts having not been fully developed, Defendant affirmatively pleads that

Plaintiff waived his right to bring the alleged causes of action against Defendant. Defendant




                                                   10
               Case 19-50921-BLS         Doc 6       Filed 03/09/20   Page 11 of 14




reserves the right to amend this affirmative defense to provide facts to the same during the

discovery process as waiver is a question of fact.

                           ELEVENTH AFFIRMATIVE DEFENSE

       80.     The facts having not been fully developed, Defendants affirmatively that they did

not participate in any fraudulent activity.

                            TWELFTH AFFIRMATIVE DEFENSE

       81.     The facts having not been fully developed, Defendants affirmatively state that they

did not knowingly make any misrepresentations regarding Woodbridge to their clients.

                          THIRTEENTH AFFIRMATIVE DEFENSE

       82.     The facts not fully developed, Defendants affirmatively plead that their clients

failed to exercise ordinary care.

                         FOURTEENTH AFFIRMATIVE DEFENSE

       83.     The facts having not been fully developed, Defendant affirmatively pleads that

Defendants acted in a commercially reasonable manner.

                           FIFTEENTH AFFIRMATIVE DEFENSE

       84.     The facts not fully developed, Defendants affirmatively plead that their clients

failed to act in a commercially reasonable manner.

                           SIXTEENTH AFFIRMATIVE DEFENSE

       85.     The facts not fully developed, Defendants affirmatively plead Plaintiff is estopped

from bring its causes of action against Defendants.

                         SEVENTEENTH AFFIRMATIVE DEFENSE

       86.     The facts not fully developed, Defendants affirmatively plead Plaintiff’s claims are

barred by the applicable statute of limitations.




                                                   11
               Case 19-50921-BLS             Doc 6    Filed 03/09/20   Page 12 of 14




                          EIGHTEENTH AFFIRMATIVE DEFENSE

         87.    The facts having not been fully developed, Defendants affirmatively plead that their

clients ratified the subject transactions.

                           NINETEENTH AFFIRMATIVE DEFENSE

         88.    The payments made by the Woodbridge affiliated entities to Defendants were

made, in whole or in part, in the ordinary course of business pursuant to 11 U.S.C. §547(c)(2).

                           TWENTIETH AFFIRMATIVE DEFENSE

         89.    Plaintiff has failed to satisfy a prima facie claim for avoidance under 11 U.S.C.

§547(b), as one or all of the elements of 11 U.S.C. §547(b) are not satisfied.

                         TWENTY-FIRST AFFIRMATIVE DEFENSE

         90.    The claims set forth in the Complaint are barred under the doctrine of unclean

hands.

                       TWENTY-SECOND AFFIRMATIVE DEFENSE

         91.    The claims set forth in the Complaint are barred under the doctrine of laches.

                         TWENTY-THIRD AFFIRMATIVE DEFENSE

         92.    All transfers from the Woodbridge affiliated entities to Defendants were made in

exchange for reasonably equivalent consideration.

                       TWENTY-FOURTH AFFIRMATIVE DEFENSE

         93.    The Woodbridge affiliated entities were solvent at all relevant times and no

transfers to Defendants rendered these entities insolvent.

                         TWENTY-FIFTH AFFIRMATIVE DEFENSE

         94.    Defendants were not of the Woodbridge affiliated entities.




                                                     12
                Case 19-50921-BLS              Doc 6      Filed 03/09/20        Page 13 of 14




                           TWENTY-SIXTH AFFIRMATIVE DEFENSE

        95.      Defendant expressly incorporates all defenses pursuant to 11 U.S.C. §547(c) and

reserves the right to assert any other affirmative defense and reserved the right to file an

Amended Answer asserting the same.

                         TWENTY-SEVENTH AFFIRMATIVE DEFENSE

        96.      Defendant reserves the right to amend, add, delete, and/or modify its affirmative

defenses based upon information learned through the discovery process.

                                      DEMAND FOR JURY TRIAL

         Defendants, All Mark Insurance Services, Inc. and James Cameron Johnson demand trial

by jury of all issues so triable as a matter of right.

        WHEREFORE, Defendants respectfully request that this Court enter judgment in their

favor and against Plaintiff together with costs and any other relief this Court deems appropriate.


                                                                       WINGET, SPADAFORA &
                                                                       SCHWARTZBERG LLP

Dated: March 9, 2020                                                     /s/ Denis Dice
                                                                       Denis Dice (pro hac forthcoming)2
                                                                       Douglas Fogle (pro hac forthcoming)
                                                                       1528 Walnut Street, Suite 1502
                                                                       Philadelphia, PA 19102
                                                                       Telephone: (215) 433-1500
                                                                       Facsimile: (215) 433-1501
                                                                       Dice.d@wssllp.com
                                                                       Fogle.d@wssllp.com
                                                                       Attorneys for Defendants




2
 Pursuant to Rule 9010-1(d) of the Local Rules for the United State Bankruptcy Court for the District of Delaware,
Counsel for Defendant will associate with Delaware Counsel within the timeframe prescribed by Rule 9010-1(d).


                                                        13
             Case 19-50921-BLS         Doc 6     Filed 03/09/20    Page 14 of 14




                               CERTIFICATE OF SERVICE


       I hereby certify that on March 9, 2020, a true and correct copy of the foregoing was served

via Electronic Mail by the Court’s ECF System upon:

Richard M. Pachulski (CA Bar No. 90073)
Andrew W. Caine (CA Bar No. 110345)
Bradford J. Sandler (DE Bar No. 4142)
Colin R. Robinson (DE Bar No. 5524)
Pachulski Stang Ziehl & Jones, LLP
Counsel for Plaintiff
919 North Market Street, 17th Floor
P.O. Box 8705
Wilmington, DE 19899 (Courier 19801)
Telephone: 302-652-4100
Fax: 302-6524400

                                                __/s/ _______________________
                                                    Douglas Fogle, Esq.
                                                    pro hac Forthcoming




                                               14
